DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 17 November 2021 fails to place the application in condition for allowance. 
Claims 1-3, 5, 6, 8, 11-14, 16-20, 23, and 24 are currently pending and under examination.

Status of Rejections
The rejection of claims 1-3, 5, 6, 8, 11-14, 16-20, 23, and 24 under 35 U.S.C. 103(a) are herein withdrawn due to Applicant’s amendment filed 17 November 2021.
New rejections are provided in response to the amendment filed 17 November 2021 over the previously cited art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6-8, 11-17, 19, and 23, are rejected under 35 U.S.C. 103(a) as obvious over Takulapalli (WO 2013/155116 A1) in view of Dimitrov et al (US 9,914,966 B1) and He et al (Nano Lett., vol. 7, pp. 3854-3858, 2007).
As to claims 1, 5, 8, and 23, Takulapalli discloses a method of sequencing a complex biopolymer (pg. 2 lines 26-31), the method comprising the steps of:
	(a) immobilizing a chemical recognition molecule a field effect nanopore transistor (FEWT) that comprises a semiconductor channel (#124), a source region and a drain region (Pg. 14 lines 17-18), a gate (pg. 14 lines 15-16) a nanopore (inherent to FENT structure), and a gate 
	(b) applying a bias potential to the silicon gate of the field effect transistor nanopore device to establish a current in the semiconductor channel (pg. 9 lines 14-15, pg. 11 lubes 16-17, pg. 14 lines 19-20, pg. 24 lines 17-22 and Fig. 8)
	(c) discriminating portions of the biopolymer at a rate from micro-second to milliseconds (pg. 14 lines 28-30, pg. 22 line 18, pg. 23 lines 1-2) by measuring a change in channel current across the source region and drain region produced by the transitory electrostatic interaction between the recognition molecule and the translocating biopolymer formed at the nanopore edge whereby the discriminated portions form a biopolymer sequence (pg. 14 lines 26-27, pg. 15 line 28 – pg. 16 line 5, pg. 24 lines 9-15, and claim 35, pg. 22 line 26- pg. 23 line 6)
	Wherein the tranitionary electrostatic interaction between the chemical recognition molecule and the translocating biopolymer occurs at a rate of microseconds to milliseconds (pg. 14 lines 28-30, pg. 22 line 18, pg. 23 lines 1-2).
	As to claims 23, Takulapalli further discloses wherein the biopolymer is unmodified (pg. 22 line 10 section (a) to pg. 23 line 6)
	As to the limitation “wherein the transitionary electrostatic interactions result in potential or charge or work-function coupling with the FENT device”, Takulapalli discloses the electrostatic field varies with the curvature of an object, and in the case of nanopores, provide an 
	Alternatively, the instant specification recites that the coupling is a result of operating the device in either fully or partially depleted modes – see instant paragraph [0039]-[0040] of the published application. Takulapalli disclose operation in a fully/partially depleted state (pg. 3 lines 6-9, pg. 12 lines 3-11). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to operate the prior art device in a fully depleted or partially depleted modes as suggested already by (pg. 3 lines 6-9, pg. 12 lines 3-11), which inherently arise the properties of transitionary electrostatic interactions result in potential or charge or work-function coupling with the FENT device as evidenced by the instant specification.
	As to the limitation “using an AC signal to filter-out noise”, Takulapalli further discloses the nucleotide passing through “sees an AC signal at 100K to 1M Hz frequencies” with respect to the biasing signal (pg. 22 lines 19-20). When interpreted in light of the specification, the instant claim limitation does not impart any particular frequency, mode of bias, or the like to provide a function of “to filter-out noise”. Therefore, since the prior art clearly discloses an AC bias, the function of “to filter out noise” would necessarily be provided.

	Thus, it would have been explicitly obvious to have used an AC excitation bias as disclosed in both Dimitrov and Takulapalli in the method of Takulapalli because it improves the signal to noise ratio allowing for improving the accuracy and workability (col. 5 lines 47-51 Dimitrov).
	Takulapalli fails to explicitly disclose an imidazole, wherein the layer within the range of 3-200 Angstroms, the molecule specifically interacts with the detected complex biopolymer.
	He discloses imidazole compounds for use in functionalizing nanopores that directly interact with the base molecules translocating and affect the tunneling current (Abstract).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the imidazole functionalization of He in the method of Takulapalli because they show unique electrical signals characteristics of each base tunneling current (pg. 4 last paragraph of article).

As to claim 2, Takulapalli further discloses wherein the FENT device comprises:
	A silicon substrate (substrate 102, specifically SOI- claim 2, pg. 3 line 18, pg. 4 line 17, and section titles “SOI Devise Structure” beginning on pg. 14)
	Source and drain regions that are n+ doped (pg. 14 lines 17-18)
	A semiconductor channel that is continuous from source region to drain region and which narrows down to a conical point nanopore at the center of the semiconductor channel (#124 in figures and pg. 14)
	A silicon gate that acts as a back/buried gate (pg. 14 lines 15-16)

	Wherein the field effect transistor nanopore device is configured to operate in a fully depleted mode or partially depleted mode or volume inversion mode or depletion mode or accumulation mode (pg. 3 lines 6-9, pg. 12 lines 3-11), such that a sensed chemical moiety and/or DNA base causes a measurable change in channel conductance (pg. 14 lines 19-22).


As to claim 3, Takulapalli further discloses wherein the chemical recognition moleculeis further immobilized on a surface of the semiconductor channel surface (See Fig. 2 with citations of elements as disclosed above).

As to claim 6, Takulapalli further discloses wherein the chemical recognition molecule comprises a unique molecule or a combination of molecules (pg. 13 lines 1-16 where the unique molecule may be any specific molecules disclosed being used and a combination may be the multilayer as disclosed).

As to claim 11, Takulapalli further discloses wherein multiple layers of chemical recognition molecules sequentially attached to the FENT device for detection of the complex biopolymer (pg. 13 lines 8-16).

As to claim 12, Takulapalli further discloses wherein the sequential attaching is done via chemical attachment, e-beam aided, among others (pg. 13 lines 17-22).

As to claim 13, Takulapalli discloses using multiple layer which is interpreted that each layer is on a different surface region being coated with different chemical probes or biomolecules, insomuch as they may deposited on each other and thus constituted different regions, absent further recitation as to how the surface regions are differentially functionalized.

As to  claim 14, Takulapalli further discloses wherein the FENT device is operated with silicon channels in one or more of inversion, accumulation, volume inversion, depletion, partial depletion, or full depletion (pg. 3 lines 7-8).

As to claim 16, Takulapalli further discloses wherein the FENT device is used to count the material passing through the nanopore (by detecting a singular molecule passing through, the device inherently counts it. The claims do not require the device actually do the numerical counting, i.e. keep a running variable in some sort of programming, but rather make the detection insomuch as an operator may count the number of molecules passing therethrough based on the current variation).

As to claim 17, Takulapalli further discloses using an array of FENT devices to acquire biopolymer sequence information wherein each FENT device of the array has a different exterior coating (pg. 16 lines 3-5, and pg. 24 lines 22-27).

As to claim 19, Takulapalli further discloses wherein the biopolymer comprises DNA, RNA, proteins, and glycans (pg. 2 lines 26-31).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takulapalli, as modified by He and/or Dimitrov, in view of Turner et al (US 2013/0327644 A1).
As to claim 18, Takulapalli fails to explicitly disclose an electronic component configured to read out electrical signals, perform computation data analysis, and base identification.
	Turner discloses an electronic component configured to read out electrical signals, perform computation data analysis, and base identification ([0145], [0147]-[0154]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the electronic components of Turner in the method of Takulapalli, as modified by He and/or Dimitrov, in order to perform the data analysis on the current measurements.

Claim 24 is rejected under 35 U.S.C. 103(a) as obvious over Takulapalli (WO 2013/155116 A1) in view of Dimitrov et al (US 9,914,966 B1) and Schneck (US 4,238,757).
As to claim 24, Takulapalli discloses a method of sequencing a complex biopolymer (pg. 2 lines 26-31), the method comprising the steps of:
	(a) immobilizing a chemical recognition molecule a field effect nanopore transistor (FEWT) that comprises a semiconductor channel (#124), a source region and a drain region (Pg. 14 lines 17-18), a gate (pg. 14 lines 15-16) a nanopore (inherent to FENT structure), and a gate oxide layer that separates the semiconductor channel and the gate (#104 pg. 14) wherein the chemical recognition molecules is immobilized on at least one edge of the nanopore and forms a transitory electrostatic interaction with at least a portion of a translocating biopolymer (FENT referred to at #100 in Fig. 1 and layer #202 in Fig. 2 which functionalizes the nanopore with 
	(b) applying a bias potential to the silicon gate of the field effect transistor nanopore device to establish a current in the semiconductor channel (pg. 9 lines 14-15, pg. 11 lubes 16-17, pg. 14 lines 19-20, pg. 24 lines 17-22 and Fig. 8)
	(c) discriminating portions of the biopolymer at a rate from micro-second to milliseconds (pg. 14 lines 28-30, pg. 22 line 18, pg. 23 lines 1-2) by measuring a change in channel current across the source region and drain region produced by the transitory electrostatic interaction between the recognition molecule and the translocating biopolymer formed at the nanopore edge whereby the discriminated portions form a biopolymer sequence (pg. 14 lines 26-27, pg. 15 line 28 – pg. 16 line 5, pg. 24 lines 9-15, and claim 35, pg. 22 line 26- pg. 23 line 6)
	Wherein the tranitionary electrostatic interaction between the chemical recognition molecule and the translocating biopolymer occurs at a rate of microseconds to milliseconds (pg. 14 lines 28-30, pg. 22 line 18, pg. 23 lines 1-2).
	As to claims 23 and 24 (which is identical to claim 1 with the additional limitation addressed herein), Takulapalli further discloses wherein the biopolymer is unmodified (pg. 22 line 10 section (a) to pg. 23 line 6)
	As to the limitation “wherein the transitionary electrostatic interactions result in potential or charge or work-function coupling with the FENT device”, Takulapalli discloses the electrostatic field varies with the curvature of an object, and in the case of nanopores, provide an electric field focusing around the center of the nanopore (pg. 15 lines 1-15). As cited above, Takulapalli explicitly measures a change in channel current across the source/drain region. Takulapalli discloses potential variation as a result of the translocation of nucleotides (pg. 22 
	Alternatively, the instant specification recites that the coupling is a result of operating the device in either fully or partially depleted modes – see instant paragraph [0039]-[0040] of the published application. Takulapalli disclose operation in a fully/partially depleted state (pg. 3 lines 6-9, pg. 12 lines 3-11). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to operate the prior art device in a fully depleted or partially depleted modes as suggested already by (pg. 3 lines 6-9, pg. 12 lines 3-11), which inherently arise the properties of transitionary electrostatic interactions result in potential or charge or work-function coupling with the FENT device as evidenced by the instant specification.
	As to the limitation “using an AC signal to filter-out noise”, Takulapalli further discloses the nucleotide passing through “sees an AC signal at 100K to 1M Hz frequencies” with respect to the biasing signal (pg. 22 lines 19-20). When interpreted in light of the specification, the instant claim limitation does not impart any particular frequency, mode of bias, or the like to provide a function of “to filter-out noise”. Therefore, since the prior art clearly discloses an AC bias, the function of “to filter out noise” would necessarily be provided.
	Alternatively, Dimitrov discloses using an alternating current to achieve improved signal to noise ratio (Abstract, col. Line 24-51) in nanopore devices (claim 23 among other passages).
	Thus, it would have been explicitly obvious to have used an AC excitation bias as disclosed in both Dimitrov and Takulapalli in the method of Takulapalli because it improves the 
	Takulapalli fails to explicitly disclose wherein the coating is an antibody coating.
	Schneck discloses using antibodies as a chemical recognition coating (col. 5 line 43- col. 6 line 23, Abstract, Fig. 1-3).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the antibody coating to detect specific antibody-antigen interactions (Abstract Schneck).


Response to Arguments
Applicant's arguments filed 17 November 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument on pgs. 8-10, Applicant alleges incorporation of He results in a proposed change of the principle of operation of Takulapalli and thus there lacks a basis for a prima facie rational for obviousness. The Examiner respectfully disagrees. With respect to the proposed combination above, the Examiner does not suggest changing any principle operation of Takulapalli, but rather exchanges the chemical recognition molecule of Takulapalli for the chemical recognition molecule of He. Applicant does not appear to contend the fact the Examiner has established that Takulapalli uses chemical recognition molecules in discerning the biopolymer. Takulapalli discloses that the layer can be a variety of materials, so long they provide a required interaction with the nanopore under examination (pg. 15 1st paragraph). He discloses that each base has different interactions on the measurement (see Fig. ¼ change in channel current…” and that He does not discloses said limitations. First, He is not relied upon for said limitation. Second, He discloses the tunnel current which passes through the nanopore, i.e. between the STM tip and substrate. This current changes in response to what passes through the channel, and thus measures a changed in current. Analogously, Takulapalli discloses measuring the change of current as well albeit between a source and drain. Thus, the principle of operation of Takulapalli is not affected nor suggested to be changed in the rejection above as it still relied upon the interaction of a chemical recognition molecule with the biopolymer under examination. 
In response to Applicant’s argument on pg. 9 last paragraph that “modifying He with the teachings of Takulapalli..”, it is noted this is not the modification proposed in the rejection thus the argument is not persuasive.
In response to Applicant’s arguments on pg. 10 to the instant limitation “measuring a change…”, Applicant argues that the channel current “generated” within the FENT is produced via the electrostatic interactions. This argument is not persuasive as the claim is completely silent as to the generation of current. The recitation of “produced” modifies the “change in channel current”. Both He and Takulapalli are measuring the interaction of the chemical recognition molecule and the biopolymer within the nanopore space, thus being analogous and obvious to use the recognition molecule.  
In response to Applicant’s arguments towards He on pg. 11 1st.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further repeats previous arguments on bottom pg. 11-12 and the rejection is maintained as discussed above.
In response to Applicant’s arguments towards Schenck that Schenck is a different principle of operations fundamentally different than Takulapalli, said arguments are not persuasive for similar reasons as those provided towards He. The rejection at hand does not change any principle of operation, but rather provide a specific type of chemical recognition molecule to interact with the biopolymer. Thus, the fundamental operation does not change, as even Schenck measures the change in charge concentration (i.e. current). 
In response to Applicant’s arguments towards Schenck on pg. 14 1st paragraph regarding the limitation “discriminating…”, it is noted Schenck is not relied upon for said limitation thus the argument is moot.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning on pg. 14, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
No further arguments are presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795